            Case 2:20-cv-01850-JAT-JZB Document 4 Filed 10/14/20 Page 1 of 6




        1   WO                                                                                  NA

        2
        3
        4
        5
        6                      IN THE UNITED STATES DISTRICT COURT
        7                           FOR THE DISTRICT OF ARIZONA
        8
        9   Aristeo Ruelas,                                  No. CV 20-01850-PHX-JAT (JZB)
       10                        Plaintiff,
       11   v.                                               ORDER
       12
            Unknown Cardinales, et al.,
       13
                                 Defendants.
       14
       15          On July 29, 2020, Plaintiff Aristeo Ruelas, who is confined in the Arizona State
       16   Prison Complex-Lewis and represented by counsel, filed a Complaint in Maricopa County
       17   Superior Court against Corrections Officer (CO) II Unknown Cardinale,1 former Arizona
       18   Department of Corrections Director Charles L. Ryan, and several Doe Defendants (Doc. 1-
       19   3 at 8).2 Defendants Cardinale and Ryan were served on September 2, 2020. (Doc. 1 at
       20   2.) On September 22, 2020, Defendants Cardinale and Ryan filed a Notice of Removal
       21   (Doc. 1) and removed the action to this Court.
       22          The Court will Order Defendant Cardinale to answer Count One of the Complaint
       23   and will dismiss the remaining Defendants without prejudice.
       24   ....
       25
                   1
       26            In the Notice of Removal, Defendants state that Plaintiff incorrectly named
            Defendant Cardinale as Cardinales. The Court will refer to Defendant Cardinale with his
       27   correct surname and direct the Clerk of Court to correct the spelling of Defendant
            Cardinale’s name on the docket.
       28          2
                    These parties were identified as “John and/or Jane Does I-X and Partnerships
            and/or Corporations I-X.”
TERMPSREF
                Case 2:20-cv-01850-JAT-JZB Document 4 Filed 10/14/20 Page 2 of 6




            1   I.     Removal
            2          A state court defendant may remove to federal court any civil action brought in the
            3   state court over which the federal district courts would have original jurisdiction. 28 U.S.C.
            4   § 1441(a). In his Complaint, Plaintiff claims, among other things, that Defendants violated
            5   his Eighth Amendment rights. This Court’s jurisdiction extends to such claims. See 28
            6   U.S.C. § 1331 (a federal court has original jurisdiction “of all civil actions arising under
            7   the Constitution, laws, or treaties of the United States”). Defendants assert that the Notice
            8   of Removal was filed within 30 days of service of the Complaint on Defendants and that
            9   all Defendants who had been served at the time of filing consented to removal. (Doc. 1 at
        10      2). Thus, it appears this action was both timely and properly removed. See 28 U.S.C.
        11      § 1446(b)(1).
        12      II.    Statutory Screening of Prisoner Complaints
        13             The Court is required to screen complaints brought by prisoners seeking relief
        14      against a governmental entity or an officer or an employee of a governmental entity. 28
        15      U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
        16      has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
        17      relief may be granted, or that seek monetary relief from a defendant who is immune from
        18      such relief. 28 U.S.C. § 1915A(b)(1)–(2).
        19             A pleading must contain a “short and plain statement of the claim showing that the
        20      pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
        21      not demand detailed factual allegations, “it demands more than an unadorned, the-
        22      defendant-unlawfully-harmed-me accusation.”          Ashcroft v. Iqbal, 556 U.S. 662, 678
        23      (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
        24      conclusory statements, do not suffice.” Id.
        25             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        26      claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
        27      550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
        28      that allows the court to draw the reasonable inference that the defendant is liable for the


TERMPSREF
                                                              -2-
                Case 2:20-cv-01850-JAT-JZB Document 4 Filed 10/14/20 Page 3 of 6




            1   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
            2   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
            3   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
            4   allegations may be consistent with a constitutional claim, a court must assess whether there
            5   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
            6   III.   Complaint
            7          In his single-count Complaint, Plaintiff seeks monetary damages and litigation costs
            8   from Defendant Ryan, Cardinale, and several Doe Defendants.
            9          Plaintiff asserts an Eighth Amendment excessive force claim and alleges that on
        10      August 28, 2019, the Rast Housing Unit conducted its “quarter annual searches.” While
        11      Plaintiff was listening to music on headphones and walking towards a corrections officer,
        12      another inmate tapped Plaintiff on the shoulder and “told [him] by hand signal to turn
        13      around.” Plaintiff turned around, and a K-9 controlled by Defendant Cardinale jumped up
        14      and bit Plaintiff on the hand. Plaintiff claims he did not make any “aggressive movements”
        15      or “act inappropriately” toward Defendant Cardinale. The bite punctured Plaintiff’s skin,
        16      which caused bleeding and required medical treatment.
        17             Despite ADC’s policy that K-9s must be muzzled when inmates are out of their
        18      cells, Defendant Cardinale did not have the K-9 muzzled, and the K-9 was not on a tight
        19      leash. Plaintiff claims that K-9s do not attack without being ordered to do so by the handler,
        20      and “[t]here was no need for the application of force used.” As a result, Plaintiff suffered
        21      physical injury and mental and emotional distress. Plaintiff claims that Defendant Ryan
        22      “maintained policies or practice[s] of deliberate indifference to and/or failed to properly
        23      train [ADC] detention officers, including Defendant Cardinale[] regarding deployment and
        24      use of a K-9.”
        25      IV.    Failure to State a Claim
        26             A.      Doe Defendants
        27             Plaintiff does not refer to any partnerships or corporations in his allegations, and he
        28      has not made any allegations against the individuals identified in the caption as “John and


TERMPSREF
                                                               -3-
                Case 2:20-cv-01850-JAT-JZB Document 4 Filed 10/14/20 Page 4 of 6




            1   Jane Does I-X.” In any event, these vague and conclusory allegations lack any factual
            2   specificity as to what each particular individual did or failed to do and are therefore
            3   insufficient to state a claim. See Marcilis v. Township of Redford, 693 F.3d 589, 596 (6th
            4   Cir. 2012) (upholding dismissal of Bivens complaint that referred to all defendants
            5   “generally and categorically” because the plaintiff had failed to “‘allege, with particularity,
            6   facts that demonstrate what each defendant did to violate the asserted constitutional right.’”
            7   (quoting Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008))); Robbins v. Oklahoma,
            8   519 F.3d 1242, 1250 (10th Cir. 2008) (“Given the complaint’s use of either the collective
            9   term ‘Defendants’ or a list of the defendants named individually but with no distinction as
        10      to what acts are attributable to whom, it is impossible for any of these individuals to
        11      ascertain what particular unconstitutional acts they are alleged to have committed.”).
        12      Accordingly, the Court will dismiss the Doe Defendants.
        13             B.     Defendant Ryan
        14             Plaintiff’s allegations against Defendant Ryan are too vague and conclusory to state
        15      a claim. To state an Eighth Amendment claim based on a policy, practice or custom,
        16      Plaintiff must allege that (1) his rights were violated by an employee or employees of a
        17      Defendant; (2) the Defendant has customs or policies that amount to deliberate
        18      indifference; and (3) the policies or customs were the moving force behind the violation of
        19      Plaintiff’s constitutional rights in the sense that the Defendant could have prevented the
        20      violation with an appropriate policy. See Gibson v. County of Washoe, 290 F.3d 1175,
        21      1193-94 (9th Cir. 2002), overruled on other grounds by Castro v. County of Los Angeles,
        22      833 F.3d 1060 (9th Cir. 2016).
        23             Although Plaintiff claims that Defendant Ryan maintained policies and practices of
        24      deliberate indifference, he fails to identify the alleged policies and practices, provide any
        25      details regarding the policies and practices, provide facts to support that his injuries were
        26      caused by these alleged policies or practices. To the contrary, Plaintiff alleges that
        27      Defendant Cardinale actions violated ADC’s policies.
        28      ....


TERMPSREF
                                                             -4-
                Case 2:20-cv-01850-JAT-JZB Document 4 Filed 10/14/20 Page 5 of 6




            1          To state a claim based on a failure to train or supervise, a plaintiff must allege facts
            2   to support that the alleged failure amounted to deliberate indifference. Canell v. Lightner,
            3   143 F.3d 1210, 1213 (9th Cir. 1998). A plaintiff must allege facts to support that not only
            4   was particular training or supervision inadequate, but also that such inadequacy was the
            5   result of “a ‘deliberate’ or ‘conscious’ choice” on the part of the defendant. Id. at 1213-14;
            6   see Clement v. Gomez, 298 F.3d 898, 905 (9th Cir. 2002) (a plaintiff must allege facts to
            7   support that “in light of the duties assigned to specific officers or employees, the need for
            8   more or different training is [so] obvious, and the inadequacy so likely to result in violations
            9   of constitutional rights, that the policy[]makers . . . can reasonably be said to have been
        10      deliberately indifferent to the need.” (quoting City of Canton v. Harris, 489 U.S. 378, 390
        11      (1989))).    A plaintiff must also show a “sufficient causal connection between the
        12      supervisor’s wrongful conduct and the constitutional violation.” Redman v. County of San
        13      Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (citations omitted).
        14             Plaintiff has not alleged facts showing Defendant Cardinale’s training was
        15      inadequate or that any such inadequacy was the result of a deliberate or conscious choice
        16      on the part of Defendant Ryan. Accordingly, Plaintiff has failed to state a claim against
        17      Defendant Ryan, and the Court will dismiss without prejudice Defendant Ryan.
        18      V.     Claims for Which an Answer Will be Required
        19             Liberally construed, Plaintiff has sufficiently stated an Eighth Amendment
        20      excessive force claim against Defendant Cardinale, and the Court will order Defendant
        21      Cardinale to answer the Complaint.
        22      IT IS ORDERED:
        23             (1)    The Clerk of Court must correct the docket to the correct the spelling of
        24      Defendant Cardinale’s name.
        25             (2)    Defendant Ryan and the Doe Defendants are dismissed without prejudice.
        26             (3)    Defendant Cardinale must answer the Complaint.
        27             (4)    Plaintiff must either serve Defendant Cardinale or seek a waiver of service
        28      for Defendant.


TERMPSREF
                                                             -5-
                Case 2:20-cv-01850-JAT-JZB Document 4 Filed 10/14/20 Page 6 of 6




            1         (5)    If Plaintiff does not either obtain a waiver of service of the summons or
            2   complete service of the Summons and Complaint on Defendant Cardinale within 90 days
            3   of the filing of the Complaint, the action may be dismissed. Fed. R. Civ. P. 4(m).
            4         (6)    Defendant Cardinale must answer the Complaint or otherwise respond by
            5   appropriate motion within the time provided by the applicable provisions of Rule 12(a) of
            6   the Federal Rules of Civil Procedure.
            7         (7)    This matter is referred to Magistrate Judge John Z. Boyle pursuant to Rules
            8   72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
            9   authorized under 28 U.S.C. § 636(b)(1).
        10            Dated this 14th day of October, 2020.
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                           -6-
